Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----11/21/2019, which is a national stage application of PCT/HU2018/050019 filed 5/18/2018, which claims foreign priority to HUP1700216 filed 5/22/2017.

As filed, claims 1-16, 25, and 38 are pending; and claims 17-24 and 26-37 are cancelled.

Election/Restrictions
Applicant's election with traverse of Group I – Claims 1-16 and 25 in the reply filed on 6/16/2021 is acknowledged.  
The traversal is on the ground(s) that the unity of invention exists between the two groups.  The polymorph of the compound of instant formula (I) in claim 38 (i.e. Group II) has been removed.  The remaining compounds in claim 38 are the same compounds that are used in the process of Group I to make a compound of instant formula (I), and no allegation of a lack of unity regarding any of the abovementioned remaining compounds has been made.  Accordingly, the lack of unity requirement should be withdrawn.  
This is not found persuasive because the instantly claimed compound of instant formula (V) that is common between Groups I and II is not a special technical feature Martinborough, which disclose an obvious variant of the compound of instant formula (V).  Therefore, claims 1-16, 25, and 28, again, are not so linked as to form a single general inventive concept and lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 1, 2, 4-7, 9, 10, 12, 13, 15, 16, and 25, the claims recite the phrases, “preferably” and/or “most preferably”, which render the claims indefinite because it is unclear whether the limitation(s) following the phrase(s) are part of the claimed invention.  See MPEP § 2173.05(d).

b)	Regarding claims 1, 5-7, 15, and 16, the claims recite the phrases, “protective group or groups that may be removed in an acid medium” or “protective group that may be removed in an acid medium”.  It is unclear to the Examiner whether the Applicant is intended to encompass protective group or groups that can be removed in an acid medium or to encompass protective group or groups that cannot be removed in an acid medium.  With such ambiguity, the metes and bounds of these claims are unclear, which rendered these claims indefinite.

c)	Regarding claim 1, the claim recites the phrase, “characterized by that the protective group or groups that may be removed in an acidic medium” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” 

d)	Regarding claim 1, the claim recites the phrases, “the compound of general formula 
    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale
 (IV)” or “the compound of general formula 
    PNG
    media_image2.png
    122
    196
    media_image2.png
    Greyscale
(V)”, wherein the word, “the”, requires antecedent basis, and it is unclear to the Examiner where Applicant has defined “a” compound of instant formula (IV) or (V) prior to the recitation of the abovementioned phrases.  Without antecedent basis, the claim is rendered indefinite.

e)	Regarding claim 1, the claim recites the phrase, “the formula (I) ozanimod obtained in this way is optionally transformed into an acid addition salt”.  It is unclear to the Examiner whether “in this way” pertains to step a), b), or c), or all of them.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.


    PNG
    media_image3.png
    86
    155
    media_image3.png
    Greyscale
 (VIII)” or “the compound of general formula 
    PNG
    media_image4.png
    135
    121
    media_image4.png
    Greyscale
(III)”, wherein the word, “the”, requires antecedent basis, and it is unclear to the Examiner where Applicant has defined “a” formula (VIII) or “a” compound of general formula (VII) in claim 1 or prior to the recitation of the abovementioned phrases in claim 7.  Without antecedent basis, the claim is rendered indefinite.

g)	Regarding claim 11, the claim recites the phrase, “a mixture of these”, and it is unclear whether “these” pertains to the compound of instant formula (IV) and (V).  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

h)	Regarding claim 12, the claim recites the phrase, “the compound with general formula (III/A)”, without providing structure.  As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, the claim is rendered indefinite.

III/A)”, without providing structure.  As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, the claim is rendered indefinite.

j)	Regarding claim 14, the claim is dependent of claim 1, and it recites the phrase, “the crystalline ozanimod”.  It is unclear to the Examiner where Applicant has defined “a” crystalline ozanimod in claim 1 or 14.  Without antecedent basis, the claim is rendered indefinite.

k)	Regarding claim 16, the claim is dependent of claim 15, which is dependent of claim 7, which is dependent of claim 1.  Claim 16 recites the phrase, “the derivative of general formula (III)”, wherein the word, “the”, requires antecedent basis, and it is unclear to the Examiner whether Applicant has defined “a” derivative of general formula (III) in claims 1, 7, and 15 or prior to the recitation of the abovementioned phrase in claim 16.  Without antecedent basis, the claim is rendered indefinite.
	
l)	Regarding claim 16, the claim recites the phrase, “the obtained compound of formula (II/A)” without providing structure.  As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, the claim is rendered indefinite.


    PNG
    media_image5.png
    110
    76
    media_image5.png
    Greyscale
 (VI)” or “the compound of formula 
    PNG
    media_image6.png
    28
    64
    media_image6.png
    Greyscale
 (VII)”, wherein the word, “the”, requires antecedent basis, and it is unclear to the Examiner where Applicant has defined “a” compound of instant formula (VI) or (VII) in claims 1, 7, and 15 or prior to the recitation of the abovementioned phrases in claim 16.  Without antecedent basis, the claim is rendered indefinite.

n)	Regarding claim 16, the claim is dependent of claim 15, which is dependent of claim 7, which is dependent of claim 1.  Claim 16 recites the phrases “the surplus alkylating agent” and ‘the” oil, wherein the word, “the”, requires antecedent basis, and it is unclear to the Examiner where Applicant has defined “a” surplus alkylating agent or “an” oil in claim 1, 7, and 15 or prior to the recitation of the abovementioned phrases in claim 16.  Without antecedent basis, the claim is rendered indefinite.

o)	Regarding claim 16, the claim recites multiple instances of the phrase, “a process as recited above”, and it is unclear to the Examiner which process does the abovementioned phrase pertains to.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.



q)	Regarding claim 25, the claim is dependent of claim 1, and claim 25 recites the phrases, “the compound of formula 
    PNG
    media_image5.png
    110
    76
    media_image5.png
    Greyscale
 (VI)”,  “the compound of formula 
    PNG
    media_image6.png
    28
    64
    media_image6.png
    Greyscale
 (VII)”, “the obtained compound of formula 
    PNG
    media_image7.png
    110
    112
    media_image7.png
    Greyscale
(II)”, “the obtained compound of general formula 
    PNG
    media_image8.png
    126
    124
    media_image8.png
    Greyscale
(III)” or “the formula (VIII)”, wherein the word, “the”, requires antecedent basis, and it is unclear to the Examiner where Applicant has defined “a” compound of instant formula (VI), (VII), (II), (III) or (VIII) in claim 1 or prior to the recitation of the abovementioned phrases in claim 25.  Without antecedent basis, the claim is rendered indefinite.



Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 16 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 16, the claim is dependent upon claim 15.  The subject matter in claim 15 is drawn to a limited embodiment of the instant process depicted in claim 1.  The subject matter in claim 16 is drawn to a further limited embodiment of the process depicted in claim 15.  
The scope of claim 16 is broader than scope of claim 15 because claim 16 includes species that is outside of the compound of instant formula (III) (e.g. the derivative of instant formula (III)).  Because the scope of claim 16 is broader than claim 15, the claim fails to further limit the subject matter thereof, and fails to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.


Claim Objections
Claims 1-16 and 25 are objected to because of the following informalities:  
a)	Regarding claims 1, 7, and 25, the claims recite “a.)”, “b.)”, and/or “c.)”, which contain extra period and such extra period needs to be removed.

b)	Regarding claim 1, the claim recites the phrase, “Process for the production of formula” in the beginning of the claim.
	Such expression can be clarified by reciting – A process for the production of formula --.

c)	Regarding claims 2-16 and 25, the claims recite the phrase, “Process according to claim”.
	Such expression can be clarified by reciting – The process according to claim –
.

d)	Regarding claims 1-16 and 25, the claims recites the phrase, “characterized by that”.
	Such expression can be clarified by reciting -- comprising --.
Appropriate correction is required.
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The limitation in claim 8 is a repeat of one of the limitations in claim 7, wherein the scope of claims 7 and 8 are the same.

Conclusion
Claims 1-16 and 25 are rejected.
Claims 1-16 and 25 are objected.
Claim 38 is withdrawn.
Claims 17-24 and 26-37 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626